HELIX TECHNOLOGY CORPORATION

EMPLOYMENT AGREEMENT


Mr. Robert J. Lepofsky

November 10, 2003


     You are presently serving as President and Chief Executive Officer of Helix
Technology Corporation (the "Company"). The Company desires to set forth the
terms and conditions of your continued employment by the Company. Accordingly,
the Board of Directors (the "Board") of the Company has authorized the Chairman
of the Board to enter into this Employment Agreement with you, which amends and
restates the agreement dated February 11, 1999 between you and the Company.

1.   Position and Responsibilities. The Company agrees to employ you, and you
agree to accept employment by the Company, for the Term of Employment
hereinafter defined, in such executive capacities as the Board shall determine.
It is the present intention of the parties that during the Term of Employment
you shall, subject to the right of the Board to elect and to remove officers and
to reassign officers as provided by law and the By-Laws of the Company, have the
titles of President and Chief Executive Officer of the Company and in such
capacities shall have general charge and supervision of the Company, reporting
directly to the Board. Except as otherwise provided herein, you covenant and
agree, during the Term of Employment, to devote all of your time and attention
and to give your best efforts and skill exclusively to furthering the business
and interests of the Company. You shall have all powers and authority as shall
be reasonably required to enable you to discharge your duties in an efficient
manner, consistent with the powers and authority granted to other, senior
executives of the Company. At all times during the Term of Employment the
Company shall furnish you with a private office, secretarial help, and such
other facilities, services, perquisites and appointments as are suitable to your
senior executive position and adequate for the performance of your duties, none
of which shall be inferior in any degree to those facilities, services,
perquisites and appointments to which you are presently accustomed as President
and Chief Executive Officer.

2.   Term of Employment. The "Term of Employment" as used herein shall mean the
period from February 11, 1999, through February 10, 2007; provided, however,
that your employment may be earlier terminated as hereinafter set forth (and
only as hereinafter set forth), in which event the Term of Employment shall mean
the period from February 11, 1999, through the effective date of such earlier
termination. The Term of Employment shall be so earlier terminated: (i) on the
date of your death, or (ii) on the date you become disabled for a continuous
period of 180 days (as determined in good faith by the Board), or (iii) if you
should voluntarily terminate your employment with the Company, on the date
specified in your resignation to the Company, with the Company having the right
to require you to stay up to 90 additional days after such date (by written
notice changing such date of termination to a date certain within such 90 day
period) or to accelerate the date of termination (by written notice changing
such date of termination to a date certain), or (iv) if the Board should
terminate your employment with the Company for any reason whatsoever, other than
Cause (as hereinafter

 



--------------------------------------------------------------------------------



defined), on the date specified in the Board's written notice of termination to
you which date must be at least 90 days after the date of such notice unless you
otherwise agree, or (v) if the Board should terminate your employment with the
Company for Cause, on the date specified in the Board's written notice of
termination to you subject to the provisions of subparagraph 2A below, or (vi)
if there occurs a Change in Control of the Company (as hereinafter defined),
upon your termination of employment for Good Reason (as hereinafter defined) on
or before the third anniversary of a Change in Control; or (vii) if the Board
should terminate your employment with the Company for any reason whatsoever,
other than Cause (as hereinafter defined), death or disability, in each case, on
or before the third anniversary of a Change in Control, or (viii) if there
occurs a Change in Control of the Company (as hereinafter defined), on the date
specified in your resignation to the Company, with the Company having the right
to require you to stay up to 90 additional days after such date (by written
notice changing such date of termination to a date certain within such 90 day
period) or to accelerate the date of termination (by written notice changing
such date of termination to a date certain).

2.A.   Termination for Cause. For purposes of this Agreement Termination for
Cause shall mean termination of the Term of Employment by the Board in its sole
judgment for (a) gross neglect by you of your duties hereunder after written
notice and an opportunity to cure, or (b) commission by you of a material act of
dishonesty or moral turpitude, or (c) your indictment for commission of a
material crime on the basis of alleged facts of such a serious and heinous
nature that the Board has reasonable cause to believe that you cannot
effectively discharge your duties and responsibilities hereunder, or (d) your
conviction for commission of a material, business-related crime. Termination for
Cause can only be effected by the Board by written notice to you, which notice
must be given within 5 days following a hearing before the Board at which you
will have an opportunity to answer the charges constituting Cause. The hearing
before the Board can be held only after at least 20 days written notice to you
(unless you agree to a shorter period) of the date and time of the hearing and
the nature of the charges constituting Cause. At the time of the notice of the
hearing or at any time thereafter but prior to the Board's decision following
the hearing, the Board may immediately relieve you of your duties and
responsibilities hereunder pending its decision.

2.B.   Change in Control. For purposes of this Agreement, a "Change in Control"
of the Company shall mean:

(i)  a change in control, not approved by a resolution of the Board, of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Company is in fact required to
comply therewith;

(ii)  any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the

- 2 -



--------------------------------------------------------------------------------



Company representing 50% or more of the combined voting power of the Company's
then outstanding securities;

(iii)  during any period of twenty-four (24) consecutive months (not including
any period prior to the date of this Agreement), individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraphs (ii), (iv) or (v) of
this Section 2B) whose election by the Board or nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iv) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity,
other than (A) a merger or consolidation resulting in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires 50% or more of the combined voting
power of the Company's then outstanding securities; or

(iv)  the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company's assets.

2.C.   Termination for Good Reason. For purposes of this Agreement, "Good
Reason" shall mean, without your express written consent, the occurrence of any
one or more of the following events:

(i)  a material breach of this Agreement by the Company;

(ii)  a material reduction in your responsibilities, authorities or duties, all
as contemplated by Paragraph 1 hereof, (including by reason of a substantial
reduction in the size of the Company or other substantial change in the
character or scope of the Company's operations);

(iii)  a reduction in your annual Base Salary as in effect on the date hereof or
as may be increased from time to time;

(v)  a material reduction of any benefit enjoyed by you or the failure to
continue your participation in any incentive compensation plan, unless a plan
providing a substantially similar economic opportunity is substituted or all
senior executives suffer a substantially similar reduction or failure; or

- 3 -



--------------------------------------------------------------------------------



(vi)  the relocation of your office to a location more than 40 miles from
Boston, Massachusetts.

Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. Your continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.

3.   Compensation.

3.A.   Base Salary. As compensation for your services, the Company shall pay to
you, in equal weekly installments, a Base Salary at the annual rate of $390,000,
which rate has been effective since January 1, 1999, plus such additional
amounts as may be determined from time to time by the Board in its sole
discretion and designated as increases in Base Salary. Any increase in Base
Salary voted by the Board (including increases since January 1, 1999) may not be
subsequently reduced or eliminated without your consent, except that your Base
Salary may be reduced by the Board as part of a general reduction of executive
salaries.

3.B.   Incentive Compensation. During the Term of Employment the Company will
pay you Incentive Compensation in the sole discretion of the Board.

3.C.   Fringe Benefits. You shall be entitled to participate, during the Term of
Employment, regardless of your position in the Company, in all benefits, plans,
policies, programs, arrangements, customs or practices, then existing and made
available generally to other senior executives of the Company, including without
limitation, pension or other retirement benefits, life insurance, health
insurance, stock option or stock award plans, sickness or disability plans and
additional year-end or other profit-sharing, incentive or deferred compensation
arrangement. You shall also be entitled, during the Term of Employment, to the
benefit of any rights of indemnification or reimbursement, in favor of senior
executives of the company as the same may be in effect from time to time. In
addition, you shall be entitled to reasonable annual vacations which shall be at
such time or times as shall be mutually agreed upon between you and the Company
and shall be of lengths substantially equal to the lengths of vacation taken by
other senior executives of the Company. If at any time, during the Term of
Employment, you shall not be serving as President and Chief Executive Officer,
the Company shall nevertheless continue providing you, in your new position,
with all such benefits to which you became entitled as President and Chief
Executive Officer. The amounts of any such benefits paid to you shall not be
considered Base Salary or Incentive Compensation for purposes of this Agreement.

Notwithstanding anything herein to the contrary, you shall be entitled to
participate in the Company's life insurance, health insurance, sickness and
disability plans during any period of disability following termination of
employment on account of disability pursuant to subparagraph (ii) of Paragraph
2, or during any period for which Base Salary is paid you following termination
of employment pursuant to subparagraphs (iv), (vi), (vii) or (viii) of Paragraph
2.

3.D.   Spendthrift. Notwithstanding anything to the contrary contained in this
Agreement, your right to any amounts payable to you under subparagraphs 3A
through 3C above shall not be

- 4 -



--------------------------------------------------------------------------------



assignable except that payments to which you are entitled after death may be
made to the legal representative of your estate or to your designated
beneficiaries.

4.   Non-Qualified Stock Option. The Company has granted to you a non-qualified
stock option (the "Option") under its 1996 Equity Incentive Plan to purchase two
hundred thousand (200,000) shares of the Company's Common Stock at an option
price of $20.8125 per share, which price was equal to the mean between the
highest and lowest quoted selling prices for the Company's Common Stock on the
NASDAQ National Market on February 11, 1999, the date of grant of the Option.
The Option was granted by the Company pursuant to, and is subject to the terms
and conditions of, its 1996 Equity Incentive Plan (the "Plan"), a copy of which
is attached hereto and made a part hereof as Exhibit A (which terms and
conditions are hereby incorporated herein by reference as fully as if set forth
herein, except if contrary or supplementary terms are set forth in this
Employment Agreement, in which case such terms shall take precedence over those
in the Plan or the related grant agreement). The Option shall become exercisable
in eight (8) equal annual cumulative installments of 25,000 shares each,
beginning on the first anniversary of the date of grant with the eighth
cumulative and final installment in the amount of 25,000 shares becoming
exercisable on the eighth anniversary of the date of grant and with the entire
option expiring on May 11, 2007, three months following the eighth anniversary
of the date of grant.

5.   Treatment of Option Upon Termination After a Change in Control of the
Company. Notwithstanding any other provision of this Agreement, if following a
Change in Control of the Company (as previously defined) the Term of Employment
is terminated for any reason, other than by the Board pursuant to subparagraph
(v) of Paragraph 2 above, the Option shall become exercisable in its entirety on
the date of such termination and shall remain exercisable for 1 year thereafter
in accordance with its terms.

6.   Compensation Upon Termination. In the event your Term of Employment is
terminated pursuant to Paragraph 2 above, you shall receive compensation as
provided in Paragraph 3 above as follows.

(i)  Death, Disability, Voluntary Termination. In the event your Term of
Employment hereunder is terminated pursuant to subparagraphs (i) through (iii)
of Paragraph 2 above, then you or the legal representatives of your estate or
your designated beneficiaries shall receive your Base Salary, and a
proportionate part of your Incentive Compensation up to, but not after, the date
of termination of your employment with the Company. In the case of disability
the Company shall continue to pay you 60% of your Base Salary as it exists on
the date of termination, less any payments to you under the Company's long-term
disability protection plan or other plan, through the period beginning on
termination of your employment with the Company by reason of disability and
ending on your normal retirement date as defined in the Company's pension plan.

(ii)  Termination for Other than Cause. In the event the Board should terminate
your employment with the Company pursuant to subparagraph (iv) of Paragraph 2
above or you should terminate your employment with the Company pursuant to
subparagraph (viii) above of Paragraph 2 above, you shall receive your Base
Salary and a proportional part of your Incentive Compensation up to the date of
termination of your employment with the Company, and you

- 5 -



--------------------------------------------------------------------------------



shall receive counseling and out-placement services (not to exceed $20,000) if
needed, and you shall also receive Base Salary for the period through February
10, 2007, or for two years following the date of termination, whichever period
is shorter. Notwithstanding the foregoing sentence, the amount of compensation
received by you during such second year or part thereof if any on account of
subsequent employment shall be offset dollar for dollar against the Company's
obligation to pay you Base Salary during such second year period as provided
above. In the event the Board should terminate your employment with the Company
pursuant to subparagraph (iv) of Paragraph 2 above prior to a Change in Control,
the Option shall become exercisable on the date of such termination with respect
to an additional three (3) installments but not more than the number of
installments remaining to become exercisable. For example, if your Term of
Employment were terminated on February 1, 2003, with a remaining term hereof
ending February 10, 2007, and with five (5) additional installments remaining to
become exercisable with respect to the Option, and the Option had as of February
1, 2003, already become exercisable with respect to three (3) installments of
25,000 shares each, then your Option would become exercisable on such date of
termination with respect to an additional three (3) installments of 25,000
shares each and shall remain exercisable for one year thereafter in accordance
with its terms.

(iii)  Termination for Good Reason or other than Cause on or Prior to Third
Anniversary of a Change in Control. If your employment should terminate pursuant
to subparagraph (vi) or (vii) of Paragraph 2 above, you shall receive the
benefits provided below:

(A)  the Company shall pay you your Base Salary and a proportional part of your
Incentive Compensation up to the date of termination of your employment with the
Company, plus all other amounts to which you are entitled under any compensation
plan of the Company, at the time such payments are due, except as otherwise
provided below;

(B)  in lieu of any further salary payments to you for periods subsequent to the
date of termination, the Company shall pay as severance pay to you a lump sum
severance payment (together with the payments provided in paragraphs (C), (D)
and (E) below, the "Severance Payments") equal to three (3) times the sum of (1)
the greater of (a) your annual rate of Base Salary in effect on the date of
termination or (b) your annual rate of Base Salary in effect immediately prior
to the Change in Control of the Company and (2) the greater of (a) the average
of your Incentive Compensation for the last three annual periods prior to the
date of your termination or (b) the average of your Incentive Compensation for
the last three annual periods immediately prior to the Change in Control;

(C)  for a thirty-six (36) month period after such termination, the Company
shall arrange to provide you with life, disability, accident and health
insurance benefits substantially similar to those which you are receiving
immediately prior to the date of termination. Benefits otherwise receivable by
you pursuant to this Subsection 4(iii)(C) shall be reduced to the extent
comparable benefits are actually received by you from a subsequent employer
during the thirty-six (36) month period following your termination, and any such
benefits actually received by you shall be reported to the Company;

 

- 6 -



--------------------------------------------------------------------------------



(D)  in addition to the retirement benefits to which you are entitled under the
Helix Employees' Pension Plan, any supplemental retirement or excess benefit
plan maintained by the Company or any of its subsidiaries or any successor plans
thereto (hereinafter collectively referred to as the "Pension Plans"), the
Company shall pay you in cash a lump sum equal to the excess of (a) the
actuarial equivalent of the retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at age sixty-five (65) or any earlier date, but in no event
earlier than the third anniversary of the date of termination, whichever annuity
the actuarial equivalent of which is greatest) which you would have accrued
under the terms of the Pension Plans (without regard to the limitations imposed
by Section 401(a)(17) of the Code, or any amendment to the Pension Plans made
subsequent to a Change in Control of the Company and on or prior to the date of
termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder), determined as if you were fully vested
thereunder and had continued to be employed by the Company (after the date of
termination) for thirty-six (36) additional months and as if you had accumulated
thirty-six (36) additional months of compensation (for purposes of determining
your pension benefits thereunder), each in an amount equal to the sum of the
amounts determined under clause (1) of Section 6(iii)(B) hereof over (b) the
actuarial equivalent of the vested retirement pension (taking into account any
early retirement subsidies associated therewith and determined as a straight
life annuity commencing at age sixty-five (65) or any earlier date, but in no
event earlier than the date of termination, whichever annuity the actuarial
equivalent of which is greatest) which you had then accrued pursuant to the
provisions of the Pension Plans. For purposes of this Subsection, "actuarial
equivalent" shall be determined using the same actuarial assumptions utilized in
determining the amount of alternate forms of benefits under the Helix Employees'
Pension Plan immediately prior to the Change in Control of the Company;

(E)  the payments provided for in Subsection (iii) shall be made not later than
the fifth day following the date of termination; provided, however, that if the
amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth day after the date of termination. In the
event that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to you payable on the fifth day after demand therefor by the Company (together
with interest at the rate provided in section 1274(b)(2)(B) of the Code); and

(F)  You shall not be required to mitigate the amount of any payment provided
for in this Section 6(iii) or 6A hereof by seeking other employment or
otherwise, nor, except as specifically provided in Sections 6(iii)(C) above,
shall the amount of any payment or benefit provided for in this Section 6 or
Section 6A hereof be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise, except that you
shall refund to the Company, without interest,

- 7 -



--------------------------------------------------------------------------------



the amount of compensation earned by you during the three years following
termination up to the amount paid under subparagraph (iii)(B) of this Paragraph
6 in excess of one times the sum of Base Salary and Incentive Compensation
specified therein.

(iv)  Termination for Cause. In the event your Term of Employment hereunder is
terminated by the Board pursuant to subparagraph (v) of Paragraph 2 for Cause,
then the Company shall not be obligated to pay you any Base Salary or Incentive
Compensation as provided above, beginning as of the date of such termination.
The Board may in its sole judgment terminate your Term of Employment hereunder
for Cause following any indictment of you for commission of a material crime as
provided in Paragraph 2A above. In the event of reversal of any termination for
Cause as a result of arbitration, or in the event that there is no conviction
following your indictment (and subsequent termination for Cause) or that the
conviction is reversed on appeal, you shall receive (A) if your employment was
terminated prior to a Change in Control or after the third anniversary of a
Change in Control, any amounts of Base Salary, the payment of which was
suspended hereunder, beginning on the date of such termination for Cause and
ending on the date of your reinstatement with the Company under this Agreement
or February 10, 2007, whichever sooner shall occur, with interest computed
thereon at the prime rate prevailing at Fleet National Bank during the period of
such suspension or (B) if your employment was terminated on or prior to the
third anniversary of a Change in Control, the benefits and payments provided in
Paragraph 6(iii), with interest computed on the Severance Payments at the prime
rate prevailing at Fleet National Bank during the period of such suspension.

6.A.   Taxes.

(i)  Withholding. All payments to be made to you under this Agreement will be
subject to any required withholding of federal, state and local income and
employment taxes.

(ii)  Payment Limitation. Notwithstanding anything in this Agreement to the
contrary, if the Company determines, based on the opinion of its independent
accountants serving as such immediately prior to the Change in Control (the
"Accounting Firm"), that any of the payments provided for in this Agreement,
together with any other payments that must be included in such determination
would constitute an "Excess Parachute Payment" (as defined in Section 280G of
the Code, and proposed and final regulations thereunder), the payments pursuant
to this Agreement shall be reduced to the maximum amount that would permit a
determination that you have not received an Excess Parachute Payment (the
"Maximum Amount") unless the after-tax amount payable to you hereunder without
regard to the foregoing limitation ("Uncapped After-Tax Amount," as defined
below) exceeds the after-tax amount payable to you with regard to such
limitation ("Capped After-Tax Amount," as defined below) by 10% or more. Any
such determination or reduction in amounts payable pursuant to this Agreement
shall be made in accordance with the following provisions.

(A)  For purposes of determining whether the amounts payable to you pursuant to
this Agreement shall be reduced to the Maximum Amount, the following terms shall
have the means indicated.


- 8 -



--------------------------------------------------------------------------------



(x)  The "Uncapped After-Tax Amount" shall be equal to the sum of the amounts
payable pursuant to this Agreement (without regard to this paragraph 6A(ii)) and
pursuant to all benefit and compensation plans and arrangements that must be
included in determining whether an Excess Parachute Payment has been made, less
the Income Tax Amount on such sum and the 20% excise tax under Section 4999 of
the Code that would be due on all Excess Parachute Payments.

(y)  The "Capped After-Tax Amount" shall be equal to the sum of the Maximum
Amount and all amounts payable pursuant to all benefit and compensation plans
and arrangements that must be included in determining whether an Excess
Parachute Payment has been made, less the Income Tax Amount on such sum.

(z)  The "Income Tax Amount" shall be equal to the amount of federal, state and
local income taxes and your share of Federal Insurance Contributions Act taxes
that would be due on an amount (after taking into account the deductibility of
state and local income taxes for federal income tax purposes) if the highest
marginal federal, state and local income tax rate in effect at the time of the
Change in Control were imposed on the value of the payments assuming that the
amounts payable pursuant to this Agreement and all benefit and compensation
plans and arrangements shall be treated as paid in full on the date of the
Change in Control.

(B)  If the Accounting Firm determines that payments pursuant to this Agreement
should be reduced to the Maximum Amount, the Company shall promptly give you
notice to that effect and a copy of the detailed calculation thereof, and you
may then elect, in your sole discretion, which and how much of the payments
shall be eliminated or reduced (as long as after such election the present value
of the aggregate payments equals the Maximum Amount), and shall advise the
Company in writing of your election within 10 days of your receipt of notice. If
no such election is made by you within such period, the Company may elect which
and how much of the payments shall be eliminated or reduced (as long as after
such election the present value of the aggregate payments equals the Maximum
Amount) and shall notify you promptly of such election. All determinations made
by the Accounting Firm under this paragraph 6A shall be based upon Sections 280G
and 4999 of the Code and on proposed or final regulations for applying those
Code sections, or on substantial authority within the meaning of Section 6662 of
the Code, shall be binding upon the Company and you and shall be made within 60
days of your termination of employment. As promptly as practicable following
such determination, the Company shall pay to or distribute for your benefit such
payments as are then due to you under this Agreement and shall promptly pay to
or distribute for your benefit in the future such payments as become due to you
under this Agreement.

(C)  As a result of possible uncertainty in the application of Section 280G of
the Code at the time of the determinations by the Accounting Firm hereunder,
amounts may have been paid that should not have been paid ("Overpayment"), or
additional amounts may not have been paid that could have been paid
("Underpayment"), in each case, consistent with the calculations required to be
made hereunder. In the event that the Internal Revenue Service asserts a
deficiency against you or the Company in such a case and the Accounting Firm
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to you from the date such Overpayment was
made in an amount equal to the value of such Overpayment, which loan you shall
repay to the Company together with interest at the applicable

- 9 -



--------------------------------------------------------------------------------



federal rate under Section 7872(f)(2)(B) of the Code within 60 days after
receipt by you of written notice of such determination by the Accounting Firm,
including the amount of the loan and interest calculation; provided, however
that no such loan shall be deemed to have been made and no amount shall be
payable by you to the Company if and to the extent such deemed loan and
repayment with interest would not eliminate the excise tax under Section 4999 of
the Code, or the disallowance of the deduction under Section 280G(a) of the
Code, for the amounts previously paid to you. In the event that the Accounting
Firm determines that an Underpayment has been made, such Underpayment shall be
promptly paid by the Company to you, together with interest at the applicable
federal rate provided for in Section 7872(f)(2)(B) of the Code.

7.   Non-Competition. For the period you receive payments under subparagraph
(ii) of Paragraph 6 above following termination of your Term of Employment, you
agree that you will not accept or continue to hold any position in any capacity,
whether as employee, agent, consultant, investor, director or otherwise, with
any person, firm or corporation, whose present or planned business is
competitive with the business of the Company as it exists on the date of
termination of your Term of Employment. In the event your Term of Employment is
terminated pursuant to subparagraph (v), (vi) or (vii) of Paragraph 2 above, the
foregoing non-competition covenant shall apply for one (1) year following the
date of termination. The foregoing non-competition covenant shall not apply to
you in any given instance if the Board waives said covenant in writing with
respect to that instance. Ownership by you of less than one percent (1%) of the
outstanding stock or securities in any business enterprise shall not in itself
be deemed to be engaging in any activity prohibited by this paragraph.

8.   Trade Secrets. If you have not already done so, you agree to execute and
abide by the Company's standard form of agreement presently in effect protecting
the Company's inventions, patents, and proprietary and confidential information,
and you also agree to execute and abide by any subsequent similar agreement
generally in effect for the Company's officers and key employees.

9.   Expenses. The Company agrees that it will, during the term of Employment,
reimburse you, upon submission of vouchers or other appropriate evidence of
expenditure, in accordance with its policies from time to time established with
respect to senior executives generally, for all travel, entertainment and other
expenses reasonably incurred by you on behalf of the Company within the scope of
your duties.

10.   Merger, Sale of Assets. Your right to payments hereunder from and after
termination of the Term of Employment constitutes an unsecured claim against the
general assets of the Company. The Company agrees that it will at all times from
and after termination of the Term of Employment do or cause to be done all
things necessary to maintain a solvent position, to preserve and keep in full
force and effect its corporate existence, rights and franchises, and to conduct
and carry on the Company's business. Nothing herein contained shall prevent the
Company from at any time being merged or consolidated into or with any
corporation or corporations, or selling or otherwise transferring all or
substantially all of its assets to any person, firm or corporation, provided
that the provisions of this Agreement shall be binding upon and shall inure to
the benefit of the corporation resulting from such merger or consolidation, or
the person, firm or corporation to which such assets shall be sold or
transferred.


- 10 -



--------------------------------------------------------------------------------



11.   Arbitration. Any controversy or claim arising out of or in connection with
this Agreement shall be settled by arbitration in accordance with the rules then
obtaining of the American Arbitration Association. Such controversies shall be
submitted to three arbitrators, one arbitrator being selected by the Company,
one arbitrator being selected by you, and the third being selected by the two so
selected by the Company and you, or if we cannot agree upon a third, by the
American Arbitration Association. In the event that either the Company or you,
within one month after notification of any demand for arbitration hereunder,
shall not have selected its arbitrator and given notice thereof by registered or
certified mail to the other party, such arbitrator shall be selected by the
American Arbitration Association. Confirmation of any award in any such
arbitration may be had in any court having jurisdiction of the person against
whom such award is rendered. The Company shall immediately upon request pay all
costs and expenses, including, without limitation, all legal fees incurred by
you, whether as plaintiff or defendant, in any arbitration or legal proceeding
related to such arbitration proceeding in connection with this Agreement,
provided that such arbitration or legal proceeding occurs following a Change in
Control of the Company.

12.   Unconditional Obligation. The Company's obligation to pay Base Salary and
Incentive Compensation (if any) to you in accordance with this Agreement shall
be unconditional and absolute and shall not be subject to offset, reduction,
withholding or suspension by the Company by virtue of any claims which the
Company may allege against you, it being agreed that the Company's sole remedy
with respect to any such claims shall be to seek redress thereof through
arbitration in accordance with Paragraph 11. Base Salary due you hereunder shall
always be paid in equal weekly installments or in accordance with the policy as
in effect for executive officers of the Company at the time of payment.

13.   Binding Agreement. The provisions of this Agreement shall be binding upon
you, your executors, administrators, and legal representatives, and upon the
Company, its successors and assigns. This Agreement is not assignable by you
without the Company's written consent.

14.   Construction. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

15.   Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
duration, geographical scope, activity or subject, it shall be construed, by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.

16.   Waivers and Modifications. No waiver by either party of any breach by the
other of any provision hereof shall be deemed to be a waiver of any later or
other breach hereof, or a waiver of any other provision of this Agreement. This
Agreement sets forth all of the terms of the understandings between the parties
with reference to the subject matter set forth herein (except with respect to
those matters set forth in Section 17 of the employment agreement dated February
11, 1999 between you and the Company) and may not be waived, changed, amended,

- 11 -



--------------------------------------------------------------------------------



discharged or terminated orally or by any course of dealing between the parties,
but only by an instrument in writing signed by the party against whom any
waiver, change, discharge or termination is sought to be enforced.

17.   Legal Effect; Prior Stock Option. This Agreement shall supersede all prior
negotiations, commitments, understandings and agreements between you and the
Company as to the terms of your employment (except with respect to those matters
set forth in Section 17 of the employment agreement dated February 11, 1999
between you and the Company) and shall be effective in accordance with its
terms.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and its corporate seal to be hereunto affixed and
you have hereunto set your hand and seal effective as of the 10th day of
November, 2003.



   

HELIX TECHNOLOGY CORPORATION

                   

By:

/s/Marvin G. Schorr







   

Marvin G. Schorr

   

Chairman of the Board

         

ACCEPTED AND AGREED TO:

                   

By:

/s/Robert J. Lepofsky







   

Robert J. Lepofsky

- 12 -



--------------------------------------------------------------------------------



 